Mikoll, J. (concurring in part and dissenting in part).
I respectfully dissent from so much of the majority’s opinion as denies to petitioner a tax exemption pursuant to section 1115 (subd [a], par [12]) of the Tax Law for equipment used to pump effluent from its production process to the Hudson Falls treatment facility. The waste material is an end product of a process devoted exclusively to production and, as such, is entitled to the protection of the statute. To draw a distinction between equipment used to treat waste and that used to transport it, in view of the tax bureau’s interpretation of the statute as allowing exemptions for purchase of equipment "used in treating waste from a production process” (Form St— 214, Booklet No. 4, Oct., 1965; CCH New York State Tax Reporter, par 60-228.73 [12]) is not warranted. A literal interpretation of the statute as was applied here flies in the face of the primary consideration, that is, whether the equipment is directly and exclusively used in the production process and instead places undue emphasis on whether the equipment is used in transporting or treating sewage.
Exemptions from tax are to be construed against a taxpayer "although the interpretation should not be so narrow and literal as to defeat its settled purpose” (Matter of Grace v New York State Tax Comm., 37 NY2d 193, 196). The interpretation adopted in this case defeats the main purpose of the exemption, since the exemption was meant to encourage investment in equipment disposing of effluent. I conclude that the commis*554sion’s interpretation does not have a rational basis. There remains, however, for resolution the question of whether or not the system was used for human waste as well. In view of this, the matter should be returned to the tax commission for further findings and, having determined same, a decision in conformity with this opinion.
Sweeney, Staley, Jr., and Main, JJ., concur with Greenblott, J. P.; Mikoll, J., concurs in part and dissents in part in an opinion.
Determination confirmed, and petition dismissed, without costs.